0/>

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA g EB 2 2 QU’S
~  fl‘fj.rst,h  & Bankrupr¢y

Dav1d Ear1 Wattleton, ) °" CO/umb

Plaintiff, j

v. j Civil Action N0. n
United States Supreme Court, j 1b  

Defendant. j

MEMORANDUM OPINION

This action is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

Plaintiff, a prisoner at the Federal Medical Center in Rochester, Minnesota, seeks an
order from this Court "declaring Supreme Court Rule 39.8, with respect to case no. 12-7476,
violates [plaintiff’ s] right of access to the courts, right to due process of 1aw, and right to equal
protection" and "enjoining the Supreme Court to deny the petition." Compl. at l; see Wattletorz
v. USDC ND GA, N0. 12-7476, --- S.Ct. ---, 2013 WL 215688 (Jan. 22, 2013) (denying
plaintiff’s application for leave to proceed in forma pauperis based on his "repeat[ed] abuse[]" of
that Court’s process and dismissing petition for a writ of certiorari). This Court lacks jurisdiction
to review the decisions of the United States Supreme Court. In re Marz`rz, 956 F.2d 339, 340

(D.C. Cir. 1992); see Pcmko v. Rodak, 606 F.2d 168, 171 n.6 (7th Cir. 1979), cert. a'em`ed, 444

1

U.S. 1081 (1980) ("It seems axiomatic that a lower court may not order the judges or officers of
a higher court to take an action."). Therefore? this case will be dismissed with prejudice. A

separate Order accompanies this Memorandum Opinion.

' United States District'Judge
Dare; February // ,2013